Citation Nr: 1418195	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to May 1970. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. A claim for entitlement to TDIU was denied therein and the Veteran perfected an appeal as to this determination.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain potentially outstanding Social Security Administration (SSA) disability records.  In this regard, by his submission of a July 2010 SSA award letter, the Veteran indicated that he receives/expects to receive SSA benefits.  Furthermore, in a December 2009 Request for Employment Information (VA Form 21-4192), the Veteran's employer listed the Veteran's employment as having been terminated due to his inability to fulfill his employment duties as of January 1, 2010, in response to which the Veteran may have submitted a claim for SSA disability benefits.  In summary, the above information at least raises the possibility that there may be outstanding SSA disability records that would be pertinent to the claim on appeal.  

When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2. Thereafter, conduct any additional development deemed warranted and then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

